Citation Nr: 0104350	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  96-13 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to July 1987.  
He died in July 1995.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to service 
connection for the cause of the veteran's death and denied 
eligibility for Dependents' Educational Assistance.  



REMAND

In a September 1995 rating decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death and denied eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.  In an 
October 1995 letter, the RO notified the appellant that they 
had denied entitlement to non-service-connected death pension 
benefits because the veteran did not serve during a period of 
war.  

In a document dated in October 1995, the appellant expressed 
disagreement with the denial of her claim and requested 
consideration for any type of VA compensation.  In February 
1996, the RO issued a statement of the case addressing the 
issue of entitlement to nonservice-connected pension 
benefits.  In March 1996, the appellant submitted a VA Form 
9, substantive appeal, and reiterated that she was seeking 
some sort of survivor's benefit.  

At her December 2000 hearing before a Member of the Board, 
the appellant testified that the veteran's heart condition 
was discovered during service and that he had complained of 
chest pains while on active duty. 

Upon review of the record, it appears that the appellant 
initially appealed the RO's September 1995 rating decision, 
which denied entitlement to service connection for the cause 
of the veteran's death and denied eligibility to Dependents' 
Educational Assistance.  However, the RO issued a statement 
of the case on the issue of entitlement to nonservice-
connected death pension benefits.  That issue has not been 
addressed by the RO in a rating decision.  Additionally, the 
RO has not issued a statement of the case on the issues 
appealed by the appellant, entitlement to service connection 
for the cause of the veteran's death and eligibility to 
Dependent's Educational Assistance.  

Accordingly, the Board is required to remand these issues to 
the RO for the issuance of a statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999) (The notice of 
disagreement initiated review by the Board of the RO's denial 
of the claim and bestowed jurisdiction on the Court; the 
Board should have remanded the issue to the RO for the 
issuance of a statement of the case).  The Board regrets any 
further delay in the adjudication of the appellant's appeal; 
however, a remand is necessary to ensure that the appellant 
has been afforded full due process.  Accordingly, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The issues of entitlement to service 
connection for the cause of the veteran's 
death and eligibility to Dependents' 
Educational Assistance are remanded to 
the RO for the issuance of a statement of 
the case.  The RO should fully inform the 
appellant of her appellate rights and the 
applicable time limitations.  

3.  Should a timely substantive appeal be 
received concerning these issues, all 
appropriate steps should be taken to 
prepare the case for appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the appellant until she receives 
further notice from the RO.  The purpose of this REMAND is to 
obtain clarifying information and to afford the appellant due 
process.

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



